HAWKINS, Presiding Judge.
This appeal is from an order of District Judge Henry King remanding relator to the Sheriff of Dallas County for delivery to an agent of the State of Arkansas for return of relator to that state.
The Sheriff of Dallas County answered the writ of habeas corpus by stating that he held relator under authority of an extradition warrant issued by the Governor of Texas directing the return of relator to the State of Arkansas. The judgment remanding him recites that the extradition warrant, as well as all papers and documents attached thereto, had been examined and the judge was of opinion that relator was legally held in custody, and remanded him as heretofore stated.
No statement of facts is found in the record, and no bills of exception bringing forward any facts. In the absence of a showing to the contrary, the court’s order is presumed to be regular and supported by the facts presented to him.
.The judgment is affirmed.